no.   3637

                   AYRlusYT      I To BlwaY BILL IO, R      YmID
                                  DWlD~8TITWIOSAL

      benbent   1 to Ii.B. lo. 18 1s ull~n~t.ltQtlmml be-
      emu. it deprive8 both the landlord and the tenant
      of their property ~itbout due preoemm of law beoanse
      it deprlree the landlord cud the tenant of t1 0 ridbt
      to eontraot r1th each other, and lapaim eontraeta
      already made; and beoauee It provides for oompulsory
      ubitr6tion.



                          0PP10B OF au       ATToApsr e-



son. Bailey B. Rap&ale, Chaiman
Oorrittee        c-n lgiaultwe
Yewe of Repreeentotire*
Auatln# Texas

Dear dim
                                 Opinion Ye. o-816
                                 BeI opinion ae to oenatitutionalit~ Of
                                      bendment i to now0 Bill No. aa,

            Xour repmost for an opinion ae to the eonstltutimalit~

of herdent          1 to Eouao Bill lo. 83 ham bean reooiwd            by tbim

ottice.      le hare mad0 * very oareiul and thoro~                 exmimtion
thereof arathave been greatly aseisted by tbe brief                  and other

doouente         mutiitted by par      oOm%tteo     in oomeotion     therewith-
we ebb      to    expreeaour approolcrtionof tbia lmietanoe from your
-ittee.

            There a r e          leotiwm
                      eo moto e& y                   in the bill.     We have

lbitad our opinion t0 ortaln                 lootione ~hi0l1.e believe     are

oontrolling.
            Dbdirioion        (k) of Bootion a detimm        tbe remind   of tbe
wrda,     Wabitable        dmlling*     and lubdiri#iOn (a) of maid deotion
d definea wbst 2aprorwmnte              the teauat my      put on tbe land dtb-

out the 00neent of the IslrdlOrd.
            Beotion      6 of tbe bill prorldoe that if tbo t-t             has
plrced an, improvommt~             0x1the property be mbrll, at tbe time
boleww       tbe ~WIII,be wtitlod           to be oaqmz~ted       for Ul    of

the Anpmrwcmte he has pIbe                 thereon.     Theme three wet2one
of the bill, TIIW taken together,             will authorice     the tenmat ta
put hia om       oonetruotion and idearnin foroe sm to Wmt                be oon-

ltruee   %ab%table dwillir@             to nienn, &d    em to whet be tbiabm
will ooaetituto I weatherproof build*                  snd w%equats ~rvem

end neoeemry        tall&    and mmitw#       vater    mppl~.     It oonetttutem
bti l m         bud l court, and deprivoe         tbe landowner of his right
to be oolwlted       relative theretO.         T h e lb o ~o p r o ~io io na ,
                                                                             tisn

taken together, we think ere~olearly unooamtitutloaU,                     md rio-

late   both tbe State md         PodmU      oonatLtntioa&       vbiob provide Wmt
no pewon     Umll    be depr%ved of his papertl            exoept by duo pro-

oew    of law
           ¶lteluprme       Court of Some,       ia the ome      of Trawlers
&sursnoe     Co. VI. Ysmbsl1;           7S IS.V. (and) ioov, bold tbet tbe

moraterlm       law ~8    unconstitutional beoauoo it           dqwired    permom
of their property rithout due praoesa.

           me    Suprrao'Court of tbe United St&m,               in Sobeobtsr

Poultry Corpn. TO. Unltod Statea, aellU. 8. 496, held tbe 1.8.6
uncezmtltutional, and held tbat tbe laborers were net eqpged
in interatrte oommerob md           thoreforo     tbot noitber Con&wee         nor
tbepresideathad          P right   to detmmlm          tbb wages tAut @bouldbe

reosired   by them.         Judge llu&bes, in writing tbeopinsoa, used

U&pertinent          Statawntl

             *Bstraordlny   oonditions do not oreate or cm-
           large oonctltutlonal powers.
           Ia lM1t.hT&i.mate,           40 1. 1. (Bnd) 04B (cotton        control
Ah),     tbe Court held mid        Aot rmoon~tituttinal beeauwe it de-

pri+od tbe owner of lend, lm ml1               e* tbo temnt,      of tbe right

to eontraot with eaoh other,              wd impaired     oentraeto already      made.

           motion     7 of the WI         provide0 in offeet tbst if * ten-
antlea~ea       a fano cnhia       om     volition or at    tbo reqneetemddsmd
or the lmdlord,          ho Is entitled to reinburwmnt            for whatever



                                    -a-
   dr o r ea mo th e r a ntu,      it    mad       b e   muwitted       l b o a r d of
                                                                      t-e                arbitratiq*

.:,, urdpmwidea         thtlf       the lamllerdwilleotdoodpt                    bhore~tu         f5md     1
k ~by the beard of wbitratom                   ,   thetauntsythsnraowfnmthe
   la118and the landlOrdmustp4                       him ior all th0 impFUTma&r                  be

   boplaao8           tharw~      ~hethr dthor~ltho~tth~                       luWord*m          eonwmt,

   ad    Urn     pay the totit           hia Ioee oooa~lenedby               tba law, tieb
   U&U      8WtioZb7 &OTO iS flud iraOll.dOUFtbtO                                u) .,ltilW
   year~~Pantalfroatheland.                         mi*      leo tio 1.
                                                                     n#tbinl, im uneotutita-
   tional      beoaumo it prohibits the right of                     eoatraot,and fOreea @
   lwdlarcl to make *                             his indlrfdlul
                                  oontraotaf+ieotlng                                  property,

   bnd tthem1*         deprlroehim of him preporty                   without    Me    pmoene      of
   1-e
                 8ooUan11of the bUlmPLe~l.tm~tory                                    to lbmlt      all
   dimputor betmen              landlord and taunt             to @ Bewd       of Mltntlon,
               fOM arbitrator loXeote4 by the lmdlord,
   o o mp o co ed                                                                     tne by the

   tenant,       aad 000    by    theme two1 or it the putiem will not appoint
                  the Oounty Ju8ge shall do mo. ThL
   the arbltrstere,                                                                    leotloa
   further)m~ldes               that    after the digute            betwen     the landlord md
   theteaaa~thu Won                &bmltted to ~babrdof 8rbltratarm,
                                                                   either
   pwty     my    appeal to the court* for m&ems.
                 ye th%nJ~thi6 seotlon t* unooartitatloaul lamhr                                 ss it

   makea it oompulwry upon the psrtlem to m&mlt                              their     dlfterenoer
   to *bow-d          of m%itrators.               10 00W hare . rtatlItot
                                                                         be*                 Ar'tlolo
   3%     iWmio@l Statutes,              which authoricespartiew By lpoaet                         to
   &it         tholr dlfferenoo# to ubltretlon.                       Fbe eeurtm       hmo   uphold
   the oon~titutlozmllty of the wbltntlen                            mwds      whore the partim

   haTe aceed          to nubnit their differenooe to ,meb boMm.
                 In Wolff Paoblng co. T..                  @Ul't Of b&lStl-irl bhti,OM,

   a@V.        0. llpzt the eUpras             0OrtoftbeVPlt.d               Itatoebeldtht
   the aot       of   the   Loglmlature in mamae               oroatiag *e Oourt of
   xndumtri8l B~~tionehlpm                 in IKanu~          which required         the paok%mg
   -my           to cubit        the question of:wages it               *ould    pay to      l   board
   ot ubltntora,             .a‘ TOid      beoauaoit          Tiolatd       tbe ~Ul'tOe$&b